Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is a notice of allowance for claims 1, 3-7, 9, 11-15, and 17-24 in response to amendments filed 05/11/2022.
Reasons for Allowance
With respect to the 112b rejection of claims 10 and 14-15, Applicant has amended the claims to correct the lack of antecedent basis.
With respect to the 101 rejection, applicant has cancelled and incorporated the limitations of eligible claim 2 and similar claim 10 into the independent claims.
The claims are considered eligible. Even though the limitation of independent claims 1, 9 and 17 recite concepts that under the broadest reasonable interpretation are certain methods of organizing human activity, the additional elements integrate the judicial exception into a practical application. The limitations recite specific machine learning model steps and generating training data to train a machine learning model which meaningfully integrate the judicial exception into a practical application. The claims now apply/use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
With respect to the novelty/non-obviousness, the closest prior art of record is:
Sahadi (US2018/0349808A1)
Anthony (Anthony, First Time Using Airbnb? Important Things You Need To Know, January 27 2016, The Travel Mentor, https://www.thetravelmentor.com/2016/01/first-time-using-airbnb-important-things-you-need-to-know/ (Year: 2016)).
Hou, The Smart Instant Book Filter, Dec. 19 2017, Medium The Airbnb Tech Blog https://medium.com/airbnb-engineering/smart-instant-book-filter-book-with-confidence-ab3d6dace0b2 (Year: 2017)
Rostamian (US2015/0204684A1)

Sahadi teaches a method for recommending points of interest for a user to experience based on data analyzed about a user. Sahadi teaches that various information (EaaS data (i.e. online market place), user profile data, sales info, satisfaction ratings (i.e., suppliers and market dynamics)) is collected before analyzing using a machine learning model. Sahadi further teaches that the data is used to train a machine learning model to recommend experiences and that experiences can be limited based on the machine learning recommendation. Sahadi teaches a location of a user is received by the platform’s servers and teaches a platform for automating the creation, assembly, delivery, and management of experiences and connecting to and integrating with relevant systems such as inventory systems, ticketing and entitlement management systems, and reservation systems(i.e. online marketplace). Sahadi also teaches wearable beacon to provide location information about the position of the wearer of the wearable device; and analytics facility, which may take information from various components of the Eaas platform and allow the generation of reports and analytics results on the data. Outputs and results from the analytics facility 232 (i.e. prediction value) may be used to optimize recommendations and suggest new experiences by using probabilistic analysis. Sahadi teaches an entirely machine-based assembly of experiences by using a machine learning capability of the assembly layer that uses a training set of assembled experiences as a basis for assembling and teaches a physical world content management system which is used to recommend experiences that includes opening hours and inventory (i.e. only services that can be booked); and further teaches context engine 243 that predicts a user’s context by using machine learning.
While Sahadi teaches rules can be made to filter out certain experiences such as limiting experiences that offer alcohol because there are minors in the group, it does not explicitly teach indicating both services that can instantly be booked and services that cannot be instantly booked.
Anthony describes the method of Airbnb listing filters which includes a selection by a user which would limit results of services to those that can only be instantly booked as well as selecting the option of a Superhost bookings (hosts with a good track record that rarely cancel bookings, but not necessarily instantly booked). Anthony does not explicitly teach indicating only services that can instantly be booked or both that can be instantly booked and cannot be instantly booked based on the determination of a prediction value output.
Hou teaches the Airbnb smart instant book filter and discusses the backend algorithm and model behind the instant book filter, specifically how it should be automatically applied. However, Hou mentions that a downfall of the instant book filter is that users will consequently find few and fewer listing and  must be reminded to release the instant book filter in order to see more results. Therefore, it does not teach the limitations as mentioned above.
Rostamian teaches that a rider profile module is built using machine learning and optimization techniques to offer rides (i.e. services) on short notice. Rostamian further teaches that the system can provide various weights to a rider’s attributes such as being in a hurry (i.e. flag indicating service must start today). However, it also does not address the limitations as mentioned above.
In conclusion, it would not have been obvious to one of ordinary skill in the art, at the time of filing to combine the above references to teach the limitations of analyzing, using a machine learning model, a set of features to generate a prediction value indicating whether both services that can be instantly booked and services cannot be instant boked should be provided in response to the request and based on the determining of the prediction value generating and causing the list of services that can and cannot be instantly booked to the client.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MANEJWALA/
Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628